Per Curiam.
A motion was made to dismiss the appeal in this case, and it was submitted also on its merits. It is not necessary to determine the motion, as the appellants have no merits. Executions had issued against the Bank of Port Gibson for costs due the officers. The bank had judgments against the same officers, and on application the court ordered a satisfaction of the execution for costs to be entered, and the amounts credited on the judgments in favor of the bank. From this N. McDongall and N. L. Baldin appealed, claiming to be assignees of the officers, and,|by virtue of the assignment, to be entitled to recover the costs to the exclusion of the bank; but their assignment is not made a part of the record by bill of exceptions; indeed no bill of exceptions was taken, nor does it appear that the assignment was offered in evidence to the court below, so that they show no interest in the matter, which can be regarded as part of the record, even if they were entitled to make themselves parties, which is not admitted. It is however unnecessary to decide that point. No error in the judgment has been shown, and we must therefore presume that it was correct.
Judgment affirmed.